Pope, Judge.
A portion of our judgment rendered in this case at 178 Ga. App. 431 (343 SE2d 709) (1986) has been affirmed in part and reversed in part by the Supreme Court on certiorari. Southeastern Fid. Ins. Co. v. Johnson, 256 Ga. 713 (352 SE2d 760) (1987). Accordingly, insofar as our earlier judgment is inconsistent with the judgment of the Supreme Court, we vacate our earlier judgment and adopt the judgment of the Supreme Court as our own.

Judgment affirmed in part; reversed in part.


Birdsong, C. J., Deen, P. J., McMurray, P. J., Banke, P. J., Carley, Sognier, Benham and Beasley, JJ., concur.